Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/587777. Claims 1-20 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, and 11 is/are drawn to method (i.e., a process). As such, claims 1, and 11 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to receiving an image of a product with embedded link and processing a commission based on making a purchase. Specifically, the claims recite receiving an image of a product sent associated with a user identifier (ID); storing data that associates the user ID with the product and a follower code; generating an embedded link selectable to access online data regarding the product, wherein the embedded link further includes the user ID and the follower code; sending the received data with the embedded link, wherein the user device initiates an order for the product using the embedded link; and processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the non transitory computer readable storage medium, processor, communication network, database, user device merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the non transitory computer readable storage medium, processor, communication network, database, user device perform(s) the steps or functions of receiving an image of a product sent associated with a user identifier (ID); storing data that associates the user ID with the product and a follower code; generating an embedded link selectable to access online data regarding the product, wherein the embedded link further includes the user ID and the follower code; sending the received data with the embedded link, wherein the user device initiates an order for the product using the embedded link; and processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a the non transitory computer readable storage medium, processor, communication network, database, user device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving an image of a product with embedded link and processing a commission based on making a purchase. As discussed above, taking the claim elements separately, the non transitory computer readable storage medium, processor, communication network, database, user device perform(s) the steps or functions of receiving an image of a product sent associated with a user identifier (ID); storing data that associates the user ID with the product and a follower code; generating an embedded link selectable to access online data regarding the product, wherein the embedded link further includes the user ID and the follower code; sending the received data with the embedded link, wherein the user device initiates an order for the product using the embedded link; and processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving an image of a product with embedded link and processing a commission based on making a purchase. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-10, and 13-20 further describe the abstract idea of receiving an image of a product with embedded link and processing a commission based on making a purchase. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al., (U.S. Patent Application Publication No. 20080228595) in view of Ochiai (Foreign Application No. WO2014102927A1) in view of Tang, (U.S. Patent Application Publication No. 20150227972).
	As to Claim 1, Hill teaches a method for distributing custom product links, the method comprising:storing data that associates the user ID (claim 1: item identifier) with the product and a follower code (claim 1: reference link) in a database; (claim 1: storing a first item identifier for the at least one of the plurality of items… associating a first image with the at least one of the plurality of items; assigning a first name to the first image based on the first predetermined location in the computer memory; creating a first reference link comprising the first name assigned to the first image; and, deploying the first reference link),generating an embedded link selectable to access online data regarding the product (0008: creating a first reference link having the first name assigned to the first image) and (0089: the created file name for the image associated with the product stored in ItemID1 of the user mini-store record), wherein the embedded link further includes the user ID and the follower code; (claim 1: a first item identifier for the at least one of the plurality of items… associating a first image with the at least one of the plurality of items; assigning a first name to the first image based on the first predetermined location in the computer memory; creating a first reference link comprising the first name assigned to the first image; and, deploying the first reference link).
Hill does not teach receiving an image of a product sent over a communication network from a user device associated with a user identifier (ID);
processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link.
However Ochiai teaches receiving an image of a product sent over a communication network from a user device associated with a user identifier (ID); (first embodiement paragraph: the user creates an image set by combining the coordinated photograph taken by himself and the photograph of the automatically presented clothing item without preparing a photo of each piece of clothing by himself / herself, and the image set is created in the network Np. Can be published… generation and release of the image set is executed by the user terminal 10),processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link; (Second embodiment paragraph: Alternatively, the URL of the affiliate link may be embedded in the image set instead of the URL of the product page. The affiliate link can be generated by a known method using the user ID (affiliate ID). In this case, when a third party clicks on a product image in the image set, the corresponding product page can be accessed, and when the third party purchases a product on that product page, the creator of the image set is given a predetermined reward). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to include processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link of Ochiai. Motivation to do so comes from the knowledge well known in the art that processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link would provide a more accurate process that would distribute the commission to the right people and prevent fraud which therefore make the method/system more accurate.
Hill does not teach sending the received data with the embedded link to the user device, wherein the user device initiates an order for the product using the embedded link.
However Tang teaches sending the received data with the embedded link to the user device, wherein the user device initiates an order for the product using the embedded link; and (0037: once a list of commercial products or content items have been selected and displayed, the user may select any of the content items and perform various actions. For example, a link may be embedded in the displayed content item, or positioned in close proximity to the content item, that allows the user to be redirected to the product page of the particular manufacturer or retailer of the content item. In this way, the website may facilitate user referrals to third-party manufacturer websites where the user can complete a purchase transaction of the item. In certain embodiments, the user may be able to complete a purchase transaction from within a webpage displayed within the domain website of the social network itself. In other embodiments, the user may complete the purchase or check-out on the brand manufacturer's website, but the brand manufacturer may also provide the ability to post a picture of the purchased item on the domain website of the current system. In this way, it may also be beneficial for the brand manufacturer to provide an incentive to the user for posting a summary of the purchase, such as to facilitate additional purchases by the other users that are connected with the purchasing user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to include sending the received data with the embedded link to the user device, wherein the user device initiates an order for the product using the embedded link of Tang. Motivation to do so comes from the knowledge well known in the art that sending the received data with the embedded link to the user device, wherein the user device initiates an order for the product using the embedded link would provide a method that would help the consumer purchase and process a transaction in a faster manner and therefore make the method/system more profitable and more efficient.

As to Claim 2, Hill, Ochiai, and Tang teach the method of claim 1.
Ochiai further teaches identifying the product; and (claims paragraph:  identifying one or more products corresponding to the identifier),identifying the link to embed in the received data; (Description of embodiments paragraph: a link to each product page corresponding to the image set is embedded. In this case, the third party can access the portal page by clicking the image set, and can access each product page (that is, the web page of each product indicated by the image set) from the portal page).

As to Claim 3, Hill, Ochiai, and Tang teach the method of claim 1.
Ochiai further teaches further comprising identifying a location of an image portion corresponding to the product, wherein the link is embedded at the identified location within the image; (First embodiment paragraph: generation unit 114 sets a link based on the URL and embeds the link in the image).

As to Claim 4, Hill, Ochiai, and Tang teach the method of claim 1.
Hill further teaches further comprising identifying the follower code; (0037: displayed mini-store will include a link to allow a recipient of the message to go to a complete store website where the full list of items).

As to Claim 5, Hill, Ochiai, and Tang teach the method of claim 1.
Hill further teaches further comprising assigning the follower code, wherein the data sent to the user device includes the follower code; (0037: displayed mini-store will include a link to allow a recipient of the message to go to a complete store website where the full list of items).

As to Claim 6, Hill, Ochiai, and Tang teach the method of claim 1.
Hill further teaches wherein the received data includes the follower code; (0037: displayed mini-store will include a link to allow a recipient of the message to go to a complete store website where the full list of items).

As to Claim 7, Hill, Ochiai, and Tang teach the method of claim 1.
Hill further teaches further comprising identifying a set of features in the image, wherein the product is identified based on the identified set of features matching stored information regarding the product; (0116: items wanted by users may be matched up by items offered by other users in a dynamic process. In one preferred embodiment of the present invention, when a user finds an item of interest, the user can add the item to a list of items that the user wants to acquire, referred to herein as a "want list." When the item is added by the user, the peer-to-peer item matching engine will query all the user catalogues in the catalogue database 124 and return a result of potential results to the user. The user can then outright purchase, offer a swap, or offer a cash bid for one or more of the items to the respective peer. In one preferred embodiment of the present invention, the user is presented with the option to add items to the want list when no search results are returned for an item search of all the items in the catalogue database 124).

As to Claim 8, Hill, Ochiai, and Tang teach the method of claim 1.
Hill further teaches wherein processing the order includes identifying the user ID and the follower code based on use of the embedded link; (claim 1: a first item identifier for the at least one of the plurality of items… associating a first image with the at least one of the plurality of items; assigning a first name to the first image based on the first predetermined location in the computer memory; creating a first reference link comprising the first name assigned to the first image; and, deploying the first reference link).

As to Claim 9, Hill, Ochiai, and Tang teach the method of claim 1.
Ochiai further teaches further comprising identifying a commission decay rate; (Second embodiment paragraph: Alternatively, the URL of the affiliate link may be embedded in the image set instead of the URL of the product page. The affiliate link can be generated by a known method using the user ID (affiliate ID). In this case, when a third party clicks on a product image in the image set, the corresponding product page can be accessed, and when the third party purchases a product on that product page, the creator of the image set is given a predetermined reward).

As to Claim 10, Hill, Ochiai, and Tang teach the method of claim 9.
Ochiai further teaches further comprising distributing information regarding the commissions over the communication network to user devices of at least two users according to the commission decay rate; (Second embodiment paragraph: Alternatively, the URL of the affiliate link may be embedded in the image set instead of the URL of the product page. The affiliate link can be generated by a known method using the user ID (affiliate ID). In this case, when a third party clicks on a product image in the image set, the corresponding product page can be accessed, and when the third party purchases a product on that product page, the creator of the image set is given a predetermined reward).

	As to Claim 11, Hill teaches a non-transitory computer-readable storage medium having embodied thereon a program executable by a processor for implementing a method for distributing a product, the method comprising:storing data that associates the user ID (claim 1: item identifier) with the product and a follower code (claim 1: reference link) in a database; (claim 1: storing a first item identifier for the at least one of the plurality of items… associating a first image with the at least one of the plurality of items; assigning a first name to the first image based on the first predetermined location in the computer memory; creating a first reference link comprising the first name assigned to the first image; and, deploying the first reference link),generating an embedded link selectable to access online data regarding the product (0008: creating a first reference link having the first name assigned to the first image) and (0089: the created file name for the image associated with the product stored in ItemID1 of the user mini-store record), wherein the embedded link further includes the user ID and the follower code; (claim 1: a first item identifier for the at least one of the plurality of items… associating a first image with the at least one of the plurality of items; assigning a first name to the first image based on the first predetermined location in the computer memory; creating a first reference link comprising the first name assigned to the first image; and, deploying the first reference link).
Hill does not teach receiving an image of a product sent over a communication network from a user device associated with a user identifier (ID);
processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link.
However Ochiai teaches receiving an image of a product sent over a communication network from a user device associated with a user identifier (ID); (first embodiement paragraph: the user creates an image set by combining the coordinated photograph taken by himself and the photograph of the automatically presented clothing item without preparing a photo of each piece of clothing by himself / herself, and the image set is created in the network Np. Can be published… generation and release of the image set is executed by the user terminal 10),processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link; (Second embodiment paragraph: Alternatively, the URL of the affiliate link may be embedded in the image set instead of the URL of the product page. The affiliate link can be generated by a known method using the user ID (affiliate ID). In this case, when a third party clicks on a product image in the image set, the corresponding product page can be accessed, and when the third party purchases a product on that product page, the creator of the image set is given a predetermined reward). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to include processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link of Ochiai. Motivation to do so comes from the knowledge well known in the art that processing the order for the product, wherein processing the order includes distributing one or more commissions associated with the order based on the user ID and the follower code in the embedded link would provide a more accurate process that would distribute the commission to the right people and prevent fraud which therefore make the method/system more accurate.
Hill does not teach sending the received data with the embedded link to the user device, wherein the user device initiates an order for the product using the embedded link.
However Tang teaches sending the received data with the embedded link to the user device, wherein the user device initiates an order for the product using the embedded link; and (0037: once a list of commercial products or content items have been selected and displayed, the user may select any of the content items and perform various actions. For example, a link may be embedded in the displayed content item, or positioned in close proximity to the content item, that allows the user to be redirected to the product page of the particular manufacturer or retailer of the content item. In this way, the website may facilitate user referrals to third-party manufacturer websites where the user can complete a purchase transaction of the item. In certain embodiments, the user may be able to complete a purchase transaction from within a webpage displayed within the domain website of the social network itself. In other embodiments, the user may complete the purchase or check-out on the brand manufacturer's website, but the brand manufacturer may also provide the ability to post a picture of the purchased item on the domain website of the current system. In this way, it may also be beneficial for the brand manufacturer to provide an incentive to the user for posting a summary of the purchase, such as to facilitate additional purchases by the other users that are connected with the purchasing user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to include sending the received data with the embedded link to the user device, wherein the user device initiates an order for the product using the embedded link of Tang. Motivation to do so comes from the knowledge well known in the art that sending the received data with the embedded link to the user device, wherein the user device initiates an order for the product using the embedded link would provide a method that would help the consumer purchase and process a transaction in a faster manner and therefore make the method/system more profitable and more efficient.

As to Claim 12, Hill, Ochiai, and Tang teach the non-transitory computer-readable storage medium of claim 11.
Ochiai further teaches further comprising instructions executable to:identify the product; and (claims paragraph:  identifying one or more products corresponding to the identifier),identify the link to embed in the received data; (Description of embodiments paragraph: a link to each product page corresponding to the image set is embedded. In this case, the third party can access the portal page by clicking the image set, and can access each product page (that is, the web page of each product indicated by the image set) from the portal page).

As to Claim 13, Hill, Ochiai, and Tang teach the non-transitory computer-readable storage medium of claim 11.
Ochiai further teaches further comprising instructions executable to identify a location of an image portion corresponding to the product, wherein the link is embedded at the identified location within the image; (First embodiment paragraph: generation unit 114 sets a link based on the URL and embeds the link in the image).

As to Claim 14, Hill, Ochiai, and Tang teach the non-transitory computer-readable storage medium of claim 11.
Hill further teaches further comprising instructions executable to identify the follower code; (0037: displayed mini-store will include a link to allow a recipient of the message to go to a complete store website where the full list of items).

As to Claim 15, Hill, Ochiai, and Tang teach the non-transitory computer-readable storage medium of claim 11.
Hill further teaches further comprising instructions executable to assign the follower code, wherein the data sent to the user device includes the follower code; (0037: displayed mini-store will include a link to allow a recipient of the message to go to a complete store website where the full list of items).

As to Claim 16, Hill, Ochiai, and Tang teach the non-transitory computer-readable storage medium of claim 9.
Hill further teaches wherein the received data includes the follower code; (0037: displayed mini-store will include a link to allow a recipient of the message to go to a complete store website where the full list of items).

As to Claim 17, Hill, Ochiai, and Tang teach the non-transitory computer-readable storage medium of claim 11.
Hill further teaches further comprising instructions executable to identify a set of features in the image, wherein the product is identified based on the identified set of features matching stored information; (0116: items wanted by users may be matched up by items offered by other users in a dynamic process. In one preferred embodiment of the present invention, when a user finds an item of interest, the user can add the item to a list of items that the user wants to acquire, referred to herein as a "want list." When the item is added by the user, the peer-to-peer item matching engine will query all the user catalogues in the catalogue database 124 and return a result of potential results to the user. The user can then outright purchase, offer a swap, or offer a cash bid for one or more of the items to the respective peer. In one preferred embodiment of the present invention, the user is presented with the option to add items to the want list when no search results are returned for an item search of all the items in the catalogue database 124).

As to Claim 18, Hill, Ochiai, and Tang teach the non-transitory computer-readable storage medium of claim 11.
Hill further teaches further comprising instructions executable to identify the user ID and the follower code based on use of the embedded link; (claim 1: a first item identifier for the at least one of the plurality of items… associating a first image with the at least one of the plurality of items; assigning a first name to the first image based on the first predetermined location in the computer memory; creating a first reference link comprising the first name assigned to the first image; and, deploying the first reference link).

As to Claim 19, Hill, Ochiai, and Tang teach the non-transitory computer-readable storage medium of claim 11.
Ochiai further teaches further comprising identifying a commission decay rate; (Second embodiment paragraph: Alternatively, the URL of the affiliate link may be embedded in the image set instead of the URL of the product page. The affiliate link can be generated by a known method using the user ID (affiliate ID). In this case, when a third party clicks on a product image in the image set, the corresponding product page can be accessed, and when the third party purchases a product on that product page, the creator of the image set is given a predetermined reward).

As to Claim 20, Hill, Ochiai, and Tang teach the non-transitory computer-readable storage medium of claim 19.
Ochiai further teaches further comprising instructions executable to distribute information regarding the commissions over the communication network to user devices of at least two users according to the commission decay rate; (Second embodiment paragraph: Alternatively, the URL of the affiliate link may be embedded in the image set instead of the URL of the product page. The affiliate link can be generated by a known method using the user ID (affiliate ID). In this case, when a third party clicks on a product image in the image set, the corresponding product page can be accessed, and when the third party purchases a product on that product page, the creator of the image set is given a predetermined reward).

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “How to Add an Amazon Affiliate Link to My Website” describes “Personally I never add any type of affiliate link on my information pages and place them only on my product review pages. I do however internally link almost all of my information pages to the appropriate product reviews. The reason I do this is that some visitors just want to read information without being distracted. By having a lot of links, and especially affiliate links, it can get very irritating for a visitor and even result in them never returning to your website. I have also found that the search engines do not like websites with affiliate links on every page. It is much better to have a nice mix of articles and keep your affiliate links limited to product reviews. You can add an affiliate link to any piece of content and as the website owner you should make the decision where you want to place them. Let’s begin by understanding what type of links are available from the Associate’s Program as that will help you decide which of those you want to use”.
	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20160092967A1 teaches similar invention which describes current advertising methods do not have a sufficient means for allowing users to purchase advertised items. Currently, to purchase an item that is provided for sale in an advertisement, a user may click on a link that is embedded in the advertising and/or social networking post to be directed to a separate webpage or website to complete the sales transaction. Certain providers may balk at the notion of providing one or more links to products in the advertisements because such links may drive a consumer away from the social network with a high likelihood that the consumer will not return to the provider's content after clicking the link. Such click-through advertising may be disadvantageous for a plurality of reasons, such as, for example, diminished advertising or click-through revenue.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682